Citation Nr: 0022733
Decision Date: 08/28/00	Archive Date: 11/03/00

DOCKET NO. 98-19 040               DATE AUG 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for scars from shell fragment
wounds to the face and arm.

5. Entitlement to an initial evaluation in excess of 50 percent for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from July 1964 to July 1966. He had
service in the Republic of Vietnam from January to July 1966. His
DD Form 214 shows that he was awarded the Combat Infantryman Badge
and also states that he was wounded in the back in May 1966
(although there is no award of the Purple Heart Medal).

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from multiple rating actions issued by the Department of
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The
case is now ready for appellate review.

FINDINGS OF FACT

1. Bilateral hearing loss was not demonstrated during or for many
years after service and hearing loss sufficient for VA disability
purposes first shown many years after service is not shown by any
competent or other clinical evidence on file to be related to any
incident, injury, or disease of active service.

2. Tinnitus is not shown to have been incurred during or for many
years after service and no clinical or other competent evidence on
file relates tinnitus at present to any incident, injury, or
disease of active service.

3. A disorder or disability causing or resulting in chronic
headache has not been demonstrated at any time during or after
service.

4. The veteran is not shown to have received shell fragment wounds
resulting scars to the face or arm.

- 2 -

5. The veteran's PTSD is not shown to be productive of more than
considerably considerable industrial impairment; the PTSD is not
shown to result in suicidal ideation, obsessional rituals which
interfere with routine activities, intermittently illogical,
obscure or irrelevant speech, impaired impulse control, spatial
disorientation, or an inability to establish and maintain effective
relationships.

CONCLUSIONS OF LAW

1. Claims for service connection for bilateral hearing loss,
tinnitus, headaches, and scars from shell fragment wounds to the
face and arm are not well grounded. 38 U.S.C.A. 1154(b), 5103(a),
5107(a), 7104(b), 7105(d)(5) (West 1991); 38 C.F.R. 3.303,
3.304(d), 3.385, 4.87a (1999).

2. The criteria for an evaluation in excess of 50 percent for PTSD
have not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R.
3.303(c), 4.1, 4.2, 4.3, 4.6, 4.9, 4.7, 4.10, 4.14, 4.127, 4.130,
Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Law and Regulation: In general, service connection may be
established for disability resulting from disease or injury
suffered in line of duty. 38 U.S.C.A. 1110. For the showing of
chronic disease in service, there is required a combination of
manifestations sufficient to identify a disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings. Continuity of
symptomatology is required only when the condition noted during
service is not, in fact, shown to be chronic or when the diagnosis
of chronicity may be legitimately questioned. When the fact of
chronicity in service is

- 3 -

not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

Service connection may also be granted for any disease diagnosed
after discharge, when all of the evidence, including that evidence
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

In the case of an,y veteran who engaged in combat with the enemy in
active service of the United States during a period of war, VA
shall accept as sufficient proof of service connection of any
disease or injury alleged to have been incurred or aggravated by
such service, satisfactory lay or other evidence of service
incurrence or aggravation of such injury or disease, if consistent
with the circumstances, conditions, or hardships of such service,
notwithstanding the fact that there is no official record of such
incurrence or aggravation in service and, to that extent, shall
resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A.
1154(b); 38 C.F.R. 3.304(d).

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies, 500, 1,000, 2,001, 3,000, or
4,000 Hertz is 40 decibels or greater; or when the auditory
thresholds for at least three of these relevant frequencies are 26
decibels or greater; or when speech recognition scores using the
Maryland CNC Test are less than 94 percent. 38 C.F.R. 3.385.

Tinnitus which is persistent as a symptom of head injury,
concussion or acoustic trauma warrants a 10 percent evaluation. 38
C.F.R. 4.87a, Diagnostic Code 6260.

A person who submits a claim for VA disability compensation
benefits shall have the burden of submitting sufficient evidence to
justify a belief by a fair and impartial individual that the claim
is well grounded. 38 U.S.C.A. 5107(a). The United States Court of
Appeals for Veterans' Claims (Court) has provided that a well-
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. Such claims need not be
conclusive but only possible to

- 4 -

satisfy the initial burden of 38 U.S.C.A. 5107(a). Gilbert v.
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. App.
78, 81 (1990).

A well-grounded claim requires (1) medical evidence of a current
disability; (2) medical or, in certain circumstances, lay evidence
of a disease or injury in service; and (3) medical evidence of a
nexus between the asserted in-service injury and the current
disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing Caluza and
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly
adopting the definition of a well-grounded claim set forth in
Caluza), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 S.
Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)). Alternatively, under 38
U.S.C. 3.303(b), the second and third criteria of a well-grounded
claim can be satisfied by (a) evidence that a chronic condition was
"noted" during service or during an applicable presumptive period;
(b) evidence showing post-service continuity of symptomatology; or
(c) medical, or in certain circumstances, lay evidence of a nexus
between the present disability and the post-service symptomatology.
Jones v. West, 12 Vet. App. 460, 465 (1999); Savage v. Gober, 10
Vet. App. 488, 495-97 (1997).

Although a claim need not be conclusive, it must be accompanied by
evidence. The VA benefits system requires more than just an
allegation; a claimant must submit supporting evidence and the
evidence must justify a belief by a fair and impartial individual
that the claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609
(1992). When the issue presented in an application for service-
connected disability is factual in nature, e.g., whether an
incident or injury occurred in service, competent lay testimony,
including a veteran's solitary testimony, may constitute sufficient
evidence to establish a well-grounded claim under 38 U.S.C.A.
5107(a). See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical, causation
or a medical diagnosis, competent medical evidence to the effect
that the claim is "plausible" or "possible" is required. Murphy v.
Derwinski, 1 Vet. App. 78 (1990). A claimant

- 5 -

cannot meet the burden imposed by 5107(a) merely by presenting his
own or other lay testimony, because lay persons are not competent
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492
(1992). Consequently, lay assertions of medical causation cannot
constitute sufficient evidence to render a claim well grounded
under 5107(a); if no cognizable evidence is submitted to support
the claim, it cannot be well grounded. Tirpak v. Derwinski, 2 Vet.
App. 609 (1992).

In discussing the applicability of 38 U.S.C.A. 1154(b) (cited
above) in the context of determining whether a service connection
claim is well grounded, the Court in Wade v. West, 11 Vet. App. 302
(1998), held that a combat veteran who had successfully established
the in-service occurrence or aggravation of an injury pursuant to
38 U.S.C.A. 1154(b) and Collette v. Brown, 82 F.3d 389 (Fed. Cir.
1996), must still submit sufficient evidence of a causal nexus
between that in- service event and his or her current disability in
order to establish a well-grounded claim as required by Caluza.
That case specifically held that 1154(b) did not obviate the third
requirement for a well-grounded claim, that the appellant submit
medical evidence of a causal connection or nexus between his
current condition and his military service. See also Kessel v.
West, 13 Vet. App. 9, 19, (1999) (en banc) ("section 1154(b) does
not obviate the requirement that the appellant submit evidence of
a current disability and evidence of a nexus between the current
disability and service to well ground a claim and to succeed on the
merits of his claim."); see also Arms v. West, 12 Vet. App. 188
(1999). Only the service incurrence requirement of Caluza is
relaxed under section 1154(b).

Hearing Loss and Tinnitus. The service medical records reflect that
the veteran complained of a progressive loss of hearing for two
weeks in September 1965. There was no recorded injury or concussion
or loud noise exposure. Physical examination revealed wax deposits
and the veteran's ears were irrigated. There was no further
complaint, finding, treatment or diagnosis for hearing loss at any
time during. service. As noted above, the veteran served in Vietnam
from January to July 1966, when he was released from service. The
physical examination for service

- 6 -

separation noted that the ears were normal. The hearing test for
service separation was normal. It is also noteworthy that in the
report of medical history completed by the veteran himself at the
time of service separation, he indicated that he had no hearing
loss.

A review of the veteran's rather extensive claims folder shows that
the first notation of bilateral high frequency hearing loss was
contained in a record of the veteran's hospitalization for chronic
alcoholism in July 1980. No audiometric examination is associated
with this record.

The first clinical evidence on file confirming bilateral hearing
loss with audiometric evaluation was in April 1988. At that time,
the veteran first is documented to have reported tinnitus of both
ears with a duration of "yrs." He also reported a gradual decrease
in hearing acuity. The veteran reported that he had been in the
Army and felt that right ear hearing loss was due to his service as
a machine gunner. The diagnosis was mild to severe sloping
sensorineural hearing loss in both ears but there was good
discrimination in both ears. The veteran was provided hearing aids
around this time.

There are subsequent VA audiometric examinations on file which
confirm bilateral sensorineural hearing loss. Audiometric
examinations from June 1996 and May 1998 confirm hearing loss
sufficient to be considered disabling for VA compensation purposes.
Constant bilateral tinnitus has also been reported.

There are numerous records of the veteran's hospitalizations with
VA principally for alcohol detoxification. A summary from June 1997
reflects that the veteran reported that his hearing was markedly
decreased secondary to noise exposure in service. Another summary
from August 1998 reflects that the veteran reported a fairly severe
hearing loss from Vietnam.

The veteran's claims for service connection for bilateral hearing
loss and tinnitus are not well grounded because there is no
competent evidence which tends to link either bilateral hearing
loss or tinnitus to any incident, injury or disease of active

- 7 -

service. The veteran has consistently claimed that hearing loss and
tinnitus are directly attributable to his service as a gunner in
Vietnam and possibly to his exposure to a hand grenade or other
explosive ordnance which resulted in a shrapnel wound of his back.

While the veteran claims to have had chronically increasing hearing
loss and tinnitus ever since service, he first filed a claim for
service connection for these disorders in November 1996, over 30
years after he was separated from service. While the veteran may be
competent to report a chronicity of symptoms such as hearing loss
and tinnitus, he is not competent to offer a medical opinion as to
the etiological origin or cause for such disabilities. See Espiritu
v. Derwinski, 2 Vet. App. 492 (1992). For purposes of determining
whether claims are well grounded, a veteran's statements must be
presumed to be credible with respect to a chronicity of symptoms
(unless inherently incredible or beyond his competence). See King
v. Brown, 5 Vet. App. 19 (1993); Savage v. Gober, 10 Vet. App. 488
(1997). However, in McManaway v. West, 13 Vet. App. 60 (1999), the
Court found that a continuity of symptomatology basis for a well-
grounded claim was lacking when the sole evidentiary basis for the
asserted continuous symptoms was the testimony of the appellant
himself and when no medical evidence indicated or corroborated such
continuous symptoms. Indeed, in that case as in the one now being
decided, the medical evidence of record indicates a complete
absence of continuous symptoms. That is, there is simply no
documented chronicity of symptoms of either hearing loss or
tinnitus at any time during or for many years after service.

While bilateral hearing loss was first noted in VA records in 1980,
it is difficult to tell what the basis for this conclusion was
since there is no audiometric evaluation on file from that time or
any other discussion. The first actual evidence of audiometric
examination showing bilateral sensorineural hearing loss sufficient
for an award of service connection in accordance with 38 C.F.R.
3.385 (and the first complaint of long-standing tinnitus) is from
1988, 22 years after the veteran was separated from service. While
there was in fact a single notation during service of hearing loss,
the cause of this complaint was clearly documented as wax deposits
for which the veteran received immediate treatment. No
sensorineural hearing loss

- 8 -

or tinnitus was documented at any time during service. Moreover,
this single complaint of hearing loss was from September 1965, many
months before the veteran was transferred to Vietnam, service to
which the veteran attributes both disorders. The physical
examination for service separation showed the veteran's hearing was
normal and, in the report of medical history for service
separation, the veteran indicated that he did not have any
perceived hearing loss.

There is no competent clinical evidence relating hearing loss
disability and constant tinnitus from the 1980's to any incident,
injury or disease of active service in the 1960's. Again, the
veteran himself lacks the requisite medical expertise to provide
such conclusion. The fact that two hospital discharge summaries
simply contain the reports of the veteran's own history of having
hearing loss related to service does not constitute competent
clinical evidence. A mere restatement of a veteran's own belief in
a causal connection in a treatment record does not constitute
clinical evidence establishing or even strongly suggesting that
fact. See Reonal v. Brown, 5 Vet. App. 458 (193); LeShore v. Brown,
8 Vet. App. 406 (1995).

Moreover, there is no indication that either one of these discharge
summaries included actual consideration of audiometric examination
results or audiological testing of any sort. There is certainly no
basis or reason provided for such causal connection in either
summary. Under such circumstances, the fact that these discharge
summaries note that hearing loss was related to Vietnam or service
therein may not be considered competent medical evidence to well
ground these claims for service connection. Information recorded by
a medical person, unenhanced by any additional medical comment by
the examiner, is not competent medical evidence required to well
ground the claim. An allegation of chronic symptoms consistent with
Savage is no substitute for competent evidence causally relating a
current disability to an incident, injury or disease of active
service (nexus). See Voerth v. West, 13 Vet. App. 117 (1999).
Lacking any competent clinical evidence of hearing loss or tinnitus
in service or continuity of such disabilities for many years after
service and evidence relating any current tinnitus and hearing loss
to any incident, injury or disease of service, the veteran's claims
for those disorder are not well grounded. Finally, in consideration
of 38 U.S.C.A.

- 9 -

1154(b), and its discussion in Arms, for the same reasons and bases
just discussed, the veteran has not submitted satisfactory lay or
other evidence of service incurrence or aggravation of such injury
or disease.

Headaches. The veteran's May 1964 physical examination for
induction contains his own report of medical history of having
frequent severe headaches prior to service. There was no discussion
or finding or any headache disability at the time of that
examination. In May 1966, the service medical records note that the
veteran complained of pain and headache radiating from the frontal
sinus area for three days. The impression was sinusitis and he was
provided medication. There is no evidence that this problem
persisted through the remainder of active service. The physical
examination for separation in July 1966 noted that the head was
normal but in the report of medical history, the veteran again
noted frequent severe headache.

In his November 1996 claim for service connection for headaches,
the veteran provided no additional facts or information explaining
the basis of his claim. In December 1997, during a VA physical
examination, the veteran reported "bothersome headache." However,
this examination report resulted in no finding of any disability
causing or resulting in chronic headache.

The veteran's claim for service connection for headache is not well
grounded because there is no evidence of any disability or disease
or injury resulting in chronic headache. The one notation of
headache during service was attributed to sinusitis which was acute
and transitory and apparently resolved upon treatment. While the
veteran did indicate severe headache at both entry and exit from
service, no discreet or identifiable disease, injury, or other
disability resulting in chronic headache was ever identified during
service. No such discreet injury or disease or disability resulting
in chronic headache has ever been identified since. It is
noteworthy that in the numerous records of the veteran's admissions
to VA hospitals or other treatment centers for alcohol
detoxification, these records are almost entirely silent for any
complaints of chronic headache. There has never been a diagnosis of
migraine.

- 10 -

While the veteran may contend that he has had chronic symptoms of
headache since service, such complaints of chronicity of symptoms
is entirely overborne by the complete absence of competent clinical
evidence documenting chronic headache at any time during or after
service. McManaway v. West, 13 Vet. App. 60 (1999); Voerth v. West,
13 Vet. App.117 (1999). In fact, there is no diagnosis of any form
of disease or injury or other disability resulting in chronic
headache at present. Recent VA CT and MRI diagnostic studies of the
veteran's head were not performed based upon complaints of headache
but were completed in response to recent mental status evaluations
with regard to the veteran's behavior. In the absence of any
competent evidence identifying a disease or injury or other
disability resulting in chronic headache at any time during or
after service, the veteran's claim for service connection for that
disorder is not well grounded. In consideration of 38 U.S.C.A.
1154(b), and its discussion in Arms, for the reasons and bases just
discussed, the veteran has not submitted satisfactory lay or other
evidence of service incurrence or aggravation of chronic headache.
He has not in fact related headaches to combat service.

Scars from Shell Fragment Wounds to the Face and Arm. The service
medical records are entirely silent for any form of shell fragment
wound during service. The physical examination for service
separation noted no abnormalities of the upper extremities or head
nor did the veteran report any chronic problems from scarring of
the face or arm in the accompanying report of medical history.
However, as noted above, the veteran's DD Form 214 does record that
he received a "shot wound in back" in May 1966.

In December 1997, the veteran was provided a VA examination in
conjunction with. this particular issue. The veteran reported that
he was seen for an explosion during military service which included
some metal which was mostly in the left shoulder area. He was able
to resume full duties. He said he had some visible scarring and
powder burn. In addition to a detailed orthopedic examination, this
report noted that the veteran's left shoulder had well-healed black
fragments in the proximal deltoid area typical of two small powder
bum fragments. The left deltoid muscle

- 11 -

area had a lateral 3/8-inch scar which the veteran attributed to
excision of shrapnel metal. This scar was well healed with no
tenderness. During the course of this examination, the veteran did
not complain of or identify any scars residual to shell fragment
wounds of either arm or the face and no such scars were identified
upon detailed physical examination.

In consideration of the veteran's DD Form 214 and this most recent
December 1997 VA examination, the RO accorded service connection
for the residual scar from a shell fragment wound to the left
shoulder in a rating decision issued in September 1998. A
noncompensable evaluation was assigned because the scar was small,
not disfiguring, and was not found to be tender or painful on
demonstration nor did it in any way affect the shoulder. The
veteran was notified of this decision including the noncompensable
evaluation and did not appeal. Clinical records on file also reveal
that during the 1990's, the veteran was provided a rhinoplasty and
one or more operations by plastic surgery for a face lift. However,
no records on file indicate that any such surgery was provided on
account of or to relieve the effects of scarring of the nose or
face as a result of shell fragment wounds received in service.

The veteran's claim for service connection for scars of the face
and arm residual to the shell fragment wound is not well grounded
because there is no clinical evidence demonstrating the existence
of such scars at any time during or after service. The veteran has
failed to provide any evidence showing the existence of such scars
nor have such scars been identified in any of numerous physical
examinations on file including an examination provided for that
purpose. The only scar identified as attributable to a service
wound has been service connected but any claim for additional scars
is not well grounded in the absence of any evidence of the
existence of such scars. In consideration of 38 U.S.C.A. 1154(b),
and its discussion in Arms, for the reasons and bases just
discussed, the veteran has not submitted satisfactory lay or other
evidence of service incurrence of such injuries.

Other Matters. The representative in this case has argued that the
Board should allow the above service connection claims or should
consider them well grounded and remand them for additional clinical
evaluation based upon the application of

- 12 -

38 U.S.C.A. 1154(b). As detailed above, that law provides a
lightened evidentiary burden for showing service incurrence of
disability directly attributable to combat service for which
medical records are unavailable or indeed might not have been
created. Indeed, there is no service medical record documenting a
left shoulder injury which the veteran has reported only required
immediate and minor treatment and yet this injury is documented in
the veteran's DD Form 214. However, 38 U.S.C.A. 1154(b) is not a
substitute for the submission of evidence sufficient to well ground
a service connection claim. The fact remains that there is simply
no competent evidence which shows or even suggests the existence of
chronic hearing loss, tinnitus, a chronic headache disorder, or
scars of the face and arms at any time during or for many years
after active military service. In accordance with the sequential
determinations which must be made consistent with Arms v. West, 12
Vet. App. 188 (1999), the Board determines that the veteran has not
proffered satisfactory lay or other evidence of service incurrence
or aggravation of such injuries or diseases. There is simply no
competent clinical evidence establishing the existence of a
disability resulting in chronic headache or scars of the face and
arms at any time during or after service and without a present
disability, there is simply no basis upon which to provide an
allowance of service connection. Bilateral hearing loss and
tinnitus are shown at present but were first shown in the 1980's
many years after service separation and there is a complete absence
of clinical evidence of chronicity of symptoms dating back to
service and there is no competent clinical evidence providing a
nexus or causal connection of those disabilities to any incident,
injury or disease of active service.

Although where claims are not well grounded, VA does not have a
statutory duty to assist the claimant in developing facts pertinent
to the claim, VA may be obligated under 38 U.S.C.A. 5103(a) to
advise a claimant of the evidence needed to complete his
application. This obligation depends upon the particular facts of
the case and the extent to which the Secretary has advised the
claimant of the evidence needed to support his claim for VA
benefits. Robinette v. Brown, 8 Vet. App. 69 (1995). In this case,
the RO has fulfilled its obligation under 5103(a) in that it posted
a letter to the veteran in January 1997, directly in response to
his claims giving rise to the present appeal, which directly
advised him that he must submit

- 13 -

medical evidence to show that these conditions were caused or made
worse by military service. He was advised to provide treatment
records from the time he was in service to the present for all
private or non-VA health care providers. If he had received
treatment at VA medical centers, he was to advise them of where and
when such treatment was provided. Moreover, the Supplemental
Statements of the Case on file clearly advised the claimant that
these claims were not well grounded based upon an absence of
evidence sufficient to validly support the claims. Finally, by this
decision, the Board is informing the veteran of the evidence that
is lacking and which is necessary to make his claims well grounded.

II. Initial Evaluation -- PTSD

Law and Regulation: The 1945 Schedule for Rating Disabilities
(Schedule) will be used for evaluating the degree of disability in
claims for disability compensation. The provisions of the Rating
Schedule represent the average impairment in earning capacity in
civil occupations resulting from those disabilities, as far as this
can be practicably determined. Separate diagnostic codes identify
the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating, otherwise the lower rating will be assigned. 38 C.F.R. 4.7.
Any reasonable doubt regarding the degree of disability will be
resolved in favor of the claimant. 38 C.F.R. 4.3. The basis of
disability evaluations is the ability of the body as a whole or of
a system or organ of the body to function under the ordinary
conditions of daily life including employment. 38 C.F.R. 4.10.

The words "slight," "moderate," and "severe" are not defined in the
Schedule. Rather than applying a mechanical formula, the Board must
evaluate all of the evidence to the end that its decisions are
"equitable and just." 38 C.F.R. 4.6. It should also be noted that
the use of terminology such as "moderate" by VA examiners and
others, although an element of evidence to be considered by the

- 14 -

Board, is not dispositive of an issue, all evidence must be
evaluated in arriving at a decision regarding an increased rating.
38 C.F.R. 4.2, 4.6.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where
a law or regulation changes after a claim has been filed or
reopened but before administrative or judicial process has been
concluded, the version most favorable to the veteran applies unless
Congress provided otherwise, or permitted the VA Secretary to do
otherwise, and the Secretary did so. The criteria for evaluating
PTSD was amended during the pendency of this appeal. Accordingly,
the Board is compelled to review the clinical evidence on file in
relation to both the older superseded and more newly adopted
criteria and to apply, since the adoption of the newer criteria,
whichever of the criteria are more favorable to the veteran's
claim.

The now superseded criteria for PTSD provided that a 100 percent
evaluation was warranted when the attitudes of all contacts except
the most intimate were so adversely affected as to result in
virtual isolation in the community. Totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic and
explosions of aggressive energy resulting in profound retreat from
mature behavior. A total evaluation was also warranted when a
veteran was demonstrably unable to obtain or retain employment
solely due to service-connected PTSD. A 70 percent evaluation was
warranted when the ability to establish and maintain effective or
favorable relationships with people was severely impaired. The
psychoneurotic symptoms were of such severity and persistence that
there was severe impairment in the ability to obtain or retain
employment. A 50 percent evaluation was warranted when the ability
to establish or maintain effective or favorable relationships with
people was considerably impaired. By reason of psychoneurotic
symptoms, the flexibility, reliability, and efficiency levels were
so reduced as to result in considerable industrial impairment. 38
C.F.R. 4.132, Diagnostic Code 9400 (1996).

The newly adopted criteria, made effective since November 1966,
provides that a 100 percent evaluation is warranted for total
occupational and social impairment

- 15 -

due to such symptoms as gross impairment in thought processes or
communications; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily life
(including maintenance of limited personal hygiene); disorientation
to time or place; memory loss for names of close relatives, own
occupation, or own name. A 70 percent evaluation is warranted for
occupational and social impairment with deficits in most areas,
such as work, school, family relations, judgment, thinking, or
mood, due to such symptoms as: Suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a work-like setting); an inability to establish and maintain
effective relationships. A 50 percent evaluation is warranted for
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: Flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short-and-long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; and difficulty in establishing and maintaining
effective work and social relationships. 38 C.F.R. 4.130,
Diagnostic Code 9411.

Congenital or developmental defects including personality disorders
are not diseases or injuries within the meaning of applicable
legislation for VA disability compensation purposes. 38 C.F.R.
3.303(c), 4.9, 4.127. Both the use of manifestations not resulting
from service-connected disease or injury in establishing the
service-connected evaluation and the evaluation of the same
manifestation under different diagnoses are to be avoided. 38
C.F.R. 4.14.

A claim placed in appellate status by disagreement with the
original or initial rating award (service connection having been
allowed) but not yet ultimately resolved, as

- 16 -

in the case herein at issue, remains an "original claim" and is not
a new claim for increase. Fenderson v. West, 12 Vet. App. 119
(1999). In such cases, separate compensable evaluations must be
assigned for separate periods of time if such distinct periods are
shown by the competent evidence of record during the pendency of
the appeal, a practice known as "staged" ratings. Id. at 126.

Facts: There was no complaint, findings, treatment or diagnosis for
any form of psychiatric disorder at any time during or for many
years after service. Commencing in 1979 or 1980, the veteran began
a series of VA hospitalizations for substance abuse detoxification,
principally alcohol. Early hospitalization records for these
detoxifications contain no reference to any psychiatric symptoms
associated with PTSD. Records on file variously note that the
veteran has received hospitalization for alcohol abuse treatment on
14 or more occasions. A detailed review of the early
hospitalizations is not necessary.

In March 1988, the veteran was admitted to a VA facility for
alcohol treatment and he was seen for evaluation by a staff
psychologist. There were at this time already several previous
alcohol hospitalizations. At this time, the veteran had been living
on the streets for the last tive months. The veteran was noted to
have a long history of rejection. After service, he was employed as
a manager of a pizza restaurant for approximately six years until
the shop was sold. He then moved to Reno, Nevada, and spent six
months with a friend. He became employed as a bartender in Reno for
six years. He drove a Yellow Cab for another six years until he was
fired due to alcohol use. After that he increased alcohol
consumption until the point he began entering alcohol treatment
rehabilitation centers. He said he was coming to the VA domiciliary
on this occasion because his neck and shoulder hurt and he wanted
to get his head back together and quit worrying. He also described
his mood as being disgusted with himself rather than depressed. He
reported having blackouts for approximately 15 years. He denied
drug use, psychiatric treatment, suicidal ideation, violent
behavior and criminal history. He had been arrested for drunkenness
many times in Reno. During mental status examination, the veteran
was oriented and had good recent, remote and short-term memory.
Concentration and attention span were good. General fund of
knowledge was good. Intellectual

- 17 -

functioning was estimated to be average and abstracting abilities
were excellent. He endorsed a moderate number of depressive
symptoms indicating possible mild depression. He was seen as
manifesting multiple neurotic symptoms, including depression,
nervousness, anxiety, weakness, fatigue, lack of initiative and a
pervasive lack of self-esteem and self-confidence. The Axis I
diagnoses were alcohol dependence and nicotine dependence. For Axis
II, this physician found that the veteran had a dependent
personality disorder with obsessive-compulsive features.

Service connection for PTSD was allowed by the RO in a May 1996
rating action effective as of the date of a medical record
providing a diagnosis of PTSD in May 1996. That rating action
assigned an evaluation of 10 percent for the PTSD. The veteran
filed a notice of disagreement contending that he was entitled to
a rating in excess of 10 percent for his PTSD. Additional records,
including reports of VA examinations, were added to the record and,
in an April 1999 rating action, the RO granted an increased
evaluation for PTSD to 50 percent effective back to the original
grant of service connection from May 1996.

In December 1996, the veteran was admitted to a VA hospital for one
month specifically for evaluation and treatment of PTSD. He had
been at another VA domiciliary for the last eight months and the
staff and veteran thought it would be a good idea for him to attend
because he had never participated in such a program before. He
complained of insomnia, depression, nightmares of Vietnam and
"until about two years ago, he had flashbacks, which have sort of
stopped now." Mental status examination revealed that speech was
relevant, coherent, and logical. The veteran was pleasant and
cooperative and his mood was slightly depressed. Affect was
appropriate but constricted. He denied hallucinations and
delusions. He was fully oriented and his memory was intact.
Attention, concentration, insight and judgment were fair.
Neurologically, the veteran was alert and oriented and cranial
nerves were intact. The Axis I diagnoses were PTSD with depression
and history of polysubstance dependence. There was no Axis II
diagnosis. His Global Assessment of Functioning (GAF) was 45 and
the highest level in the last year had been 60. There are daily
nursing notes recorded during this admission with many

- 18 -

entries stating that the veteran slept all night or slept well. No
nursing entry reflects disturbed sleep or nightmares. These nursing
notes also indicate that the veteran interacted well in group
treatment and that he interacted well with peers and people in the
community on several outings which he seemed to enjoy.

From April through June 1997, the veteran was a member of a VA
domiciliary. During this admission, the veteran was recorded as
stating that he believed that he had PTSD because, "for the past
year or two, he has had problems with sleeplessness and chronic
depression." He said he was now getting occasional flashbacks with
smells of plants and he had to force himself not to lie on the
ground when helicopters flew by. In August 1997, the veteran was
again admitted to a VA domiciliary. The discharge summary and other
records of this admission indicate that he was treated for various
things including psychiatric stabilization for depression and PTSD
but these records clearly show that principal treatment was for
alcohol abuse. When he was released from the domiciliary in October
1997 the diagnoses were continuous alcohol dependence, continuous
polysubstance dependence, nicotine dependence, and "depression,
treated," and PTSD, "by history."

In September 1997, the veteran was provided a VA psychological
evaluation. All records were available and reviewed. The veteran
was dressed and groomed appropriately and apparently oriented in
all spheres. Cranial Nerves II to XII appeared grossly within
normal limits. Word choice, rate, rhythm, cadence and volume were
within normal limits. Stream of consciousness was consistent. There
were no incongruities between thinking and behaviors. There was no
psychomotor agitation or retardation and the physician stated that
in general the veteran's presentation was perfectly normal. The
veteran's subjective complaints were that he couldn't seem to fit
in and that he continued to have intrusive experiences related to
Vietnam service. He was noted to be a high school graduate with
approximately one year of college prior to entering service. His
work history since service had been impaired by severe alcohol
dependency problems. He was positive for blackouts, morning tremors
and all CAGE questions. He said his last drink was in June 1997
when he violated his treatment contract at the VA domiciliary and
was

- 19 -

discharged. The veteran's military background was reviewed and
discussed and DSM-IV PTSD criteria were specifically reviewed in
conjunction with the veteran's symptoms. The Axis I diagnoses were
alcohol dependence, nicotine dependence, polysubstance abuse and
post-traumatic stress disorder. The Axis II diagnosis was adult
antisocial behaviors. The GAF was 55.

In April 1998, the veteran was provided another psychological
assessment. Speech was normal and there were no first order
symptoms of a thought disorder. He was apparently oriented in all
spheres. The diagnoses were alcohol, nicotine, and polysubstance
dependence, PTSD. The GAF was 51.

A VA discharge summary from the veteran's admission to a VA medical
center from August to December 1998 noted all of the veteran's
physical and mental problems but treatment was principally for
alcohol dependence. Historically, the veteran seemed to be doing
well until early July 1998 when he was admitted to the infirmary
for acute alcohol intoxication. The veteran elected to be
discharged from the infirmary irregularly once his blood alcohol
was below the legal limit. He was then again admitted in August
1998. During this hospitalization, the veteran participated in a
PTSD treatment group operated by the social work service. He was
evaluated for possible transfer to another PTSD program but the
PTSD treatment group leader determined that the veteran would
probably not benefit from another PTSD program at that time due to
lack of motivation. She determined that the veteran was motivated
by trying to get his claim for service-connection for PTSD
approved. During the past few months, the veteran had claimed that
PTSD had been stable and not presenting him with any unmanageable
problems. Under education/learning progress, it was recorded that
the veteran was not receptive to education about alcohol addiction
during this admission. The reasons for discharge were alcoholic
relapse on two occasions in the past two months. Daily treatment
records maintained during December 1998 routinely documented that
the veteran was observed to be sleeping through the night. On no
occasion was the veteran observed to have sleep disturbed by
nightmares.

- 20 -

In September 1998, during the VA admission just described, the
veteran was provided a VA psychiatric evaluation. The veteran
reported a post-service work history and said that he "began to not
want to be around anybody, and that feeling has become stronger now
than ever." He reported that his memory was now better than it had
been 4 1/2 months earlier. He reported that he had recently had a
CT scan done at another VA facility which was interpreted as
revealing poor circulation on the left side of his brain. MMPI
testing was suggestive of a generally negative self-image and
realization of need for psychological assistance. Shipley testing
indicated that the veteran functioned at the high end of the
borderline level of intellectual functioning. The Axis I diagnoses
were PTSD, major depressive disorder with psychotic features,
alcohol dependence and dementia not otherwise specified. The Axis
II diagnoses was avoidant personality disorder. The GAF was 30.
This VA physician wrote that the veteran appeared to be having a
major depressive episode and that there was some possible physical
evidence for an organic brain disorder.

The veteran was again admitted to a VA medical center for alcohol
dependence treatment in late December 1998. He was brought to this
medical center by a police escort from another VA domiciliary. He
had relapsed and was intoxicated requesting detoxification. Medical
problems included hypertension and joint pain. At admission he was
alert and oriented with a steady gait. He was cooperative and in no
apparent distress. He attended group therapy, Narcotics Anonymous,
Alcoholics Anonymous, and classes on substance abuse. He was
referred to the Portland VA Medical Center Neurology for follow-up
for evaluation of possible brain lesions. He was not psychotic or
suicidal and no psychiatric medications were needed. The discharge
summary from this admission notes the Axis I diagnosis of alcohol
dependence and the only other diagnosis was "history of" PTSD.

During this most recent admission, the veteran was again evaluated
by a psychiatrist for PTSD. His military history and post-service
history were discussed. The veteran had in the past lived in Reno,
Nevada, for some 27 years and held a number of jobs there including
bartender, and in the food and beverage service industry, and as a
cabdriver. Alcohol use escalated during this period and the veteran
endorsed

- 21 -

all of the stigmata of alcohol dependence including blackouts, the
inability to control drinking, and the social and occupational
sequelae of continued alcohol use. He had been unemployed for about
three years before moving to the White City domiciliary where he
had been living for slightly over three years with occasional
exceptions. The psychiatrist noted that the veteran "endorsed
several criteria which would be consistent with" PTSD. During
mental status examination, the veteran was alert and fully oriented
and was casually dressed and groomed. Speech was relevant and goal-
directed and linear and there was no evidence of pressured speech
or flight of ideas. Affect was mildly constricted. He denied any
auditory or visual hallucinations, delusions, ideas of reference,
or other first-rank symptoms. There was no suicidal or homicidal
ideation, plan, or intent. On cognitive testing, there was some
evidence of impairment of short-term memory but he denied "any
anxiety symptoms at present." There was no obsessive or ritualistic
behavior. The Axis I diagnoses were PTSD and continuous alcohol
dependence. The GAF was 45.

Analysis: In a May 1996 rating action, the RO granted service
connection for PTSD with a 10 percent evaluation effective to a
date of early diagnoses of PTSD of May 1996. The veteran disagreed
with this evaluation and appealed. Pending this appeal and in
consideration of the most recent evidence on file which has been
reviewed and discussed in this opinion, in April 1999, the RO
granted the veteran an increased evaluation from 10 to 50 percent
effective back to the original effective date for an allowance of
service connection of May 1996. This rating action acknowledged the
change in rating criteria made in November 1996 during the pendency
of this appeal, concluded that the older and now superseded
criteria was more favorable when applied to the veteran, and
concluded that a 50 percent evaluation was warranted for
"considerable" social and industrial impairment in accordance with
that criteria but held that the clinical evidence did not show that
the veteran warranted the next higher 70 percent evaluation under
either the older or the more newly adopted criteria. The Board
concurs with the conclusions and the reasons and bases provided for
those conclusions of the RO's April 1999 rating action.

- 22 -

The Board acknowledges that, in accordance with Karnas v.
Derwinski, 1 Vet App. 308 (1991), because this veteran's claim was
filed prior to the November 1996 change of schedular criteria for
evaluation of PTSD, his appeal must be adjudicated using both the
old and new criteria. The Board also acknowledges that since the
veteran disagreed with the rating action initially allowing service
connection for PTSD that Fenderson v. West, 12 Vet. App. 119
(1999), is applicable and requires the Board to consider whether
separate compensable evaluations are warranted since the date
initially assigned for service connection based upon the clinical
evidence on file.

There is little clinical evidence discussing or evaluating the
veteran's PTSD prior to November 1996. While the RO granted
entitlement to service connection effective to May 1996, the
clinical record used to support this decision is simply a form with
PTSD noted with little other particular clinical evaluation. Again,
from 1979- 1980 forward, the veteran had routinely been
hospitalized for alcohol detoxification and a review of the
available records of these hospitalizations fails to include any
particular complaints, findings, treatment or diagnosis of PTSD.
Aside from the single consistent Axis I diagnoses of continuous
alcohol abuse, the only psychiatric finding during the mid to late
1980's and early 1990's was a dependent personality disorder.
Personality disorders are not considered disabilities for VA
compensation purposes. 38 C.F.R. 3.303, 4.9, 4.127.

Moreover, service connection for primary substance abuse is
expressly prohibited. See 38 U.S.C.A. 101(16),105(a) (West 1991).
Additionally, no VA compensation will be paid if disability is the
result of a veteran's abuse of alcohol or drugs. 38 U.S.C.A. 1101,
1131, as amended by 8052(a)(2)(3) (West 1991 & Supp.). Moreover,
while a claim for secondary service connection for substance abuse
may be allowed (so long as there is competent clinical evidence
supporting such an allowance), nonetheless, no actual compensation
for such service-connected disability may be paid. See Barela v.
West, 11 Vet. App. 280, 283 (1998); VAOPGCPREC 2-98 and 7-99. That
is, while secondary service connection for alcohol dependence may
be awarded in accordance with 38 C.F.R. 3.310(a), no compensation
for substance abuse disability may be paid and this would preclude

- 23 -

consideration of additional disability from secondary substance
abuse to be considered in the award of an increased evaluation for
PTSD. In this case, there is no claim for alcohol abuse secondary
to PTSD nor is there a single clinical record on file making such
causal connection despite the fact that the veteran has multiple
hospitalizations for alcohol abuse treatment together with more
recent diagnoses of PTSD.

Accordingly, with little clinical or other competent evidence
showing signs or symptoms of PTSD prior to the November 1996 change
in criteria for evaluating that disorder, the Board finds that
there is certainly no clinical evidence warranting an evaluation in
excess of the 50 percent evaluation already assigned by the RO
during that period in accordance with the older and now superseded
criteria which may only be considered for that period. Prior to
November 1996, no evidence shows that symptoms from PTSD were
"severe."

From and after the time of the change in criteria for evaluating
PTSD in November 1996, the Board concurs that the veteran is better
served by application of the older more generic criteria for
"considerable" social and industrial impairment, and concludes that
the clinical evidence on file since that time does not warrant or
even approximate the next higher 70 percent evaluation for PTSD
under either the older superseded criteria or the newly adopted
criteria.

In 1988, with only diagnoses of alcohol dependence and dependent
personality disorder, the veteran's GAF was 45. During the
veteran's December 1996 (and only) admission for treatment of PTSD,
his GAF was again listed as 45 (although it had been as high as 60
during the preceding year) but this GAF included both PTSD and
polysubstance dependence. In September 1997, a psychological
assessment listed a GAF of 55 but this included consideration of
alcohol dependence, nicotine dependence, polysubstance abuse and
PTSD. In April 1998, another psychological assessment listed a GAF
of 51 but this included considerations of all Axis I diagnoses
including alcohol and nicotine dependence, polysubstance abuse and
PTSD. A September 1998 VA psychological assessment GAF was the
lowest ever noted at 30, but this included Axis I diagnoses of PTSD
and a major depressive

- 24 -

episode and alcohol dependence and possible dementia. Finally,
several months later during a December 1998 VA examination, the GAF
was again 45 including consideration of Axis I diagnoses for PTSD
and alcohol dependence. The most recent VA admission from December
1998 to January 1999 reflected a GAF of 40 for alcohol dependence
and only a "history of" PTSD. The average of these GAF scores is
approximately 45 which is reflective in the DSM-IV of serious
symptoms which might warrant a 50 percent evaluation under both the
old and more newly adopted criteria for evaluating PTSD, if all
symptoms listed were due to service- connected PTSD alone (there
has never been a lone Axis I diagnosis of PTSD).

While there is an absence of clinical evidence distinguishing
symptoms resulting in reported GAF scores between service-connected
PTSD and nonservice-connected alcohol and substance abuse and/or
multiple reported personality disorders, and while the Board may
not substitute its own judgment for that of competent clinical
evidence, the fact remains that it is clear from the medical
evidence on file that these GAF scores included consideration of
disabilities which are clearly not service connected, especially
for alcohol dependence (which has been the principal and primary
Axis I diagnosis for many years) which may not be considered in the
award of an increased evaluation for PTSD. In fact, the DSM-IV
Global Assessment of Functioning Scale notes that serious symptoms
(for a GAF at 45-50) include suicidal ideation, severe obsessional
rituals, frequent shoplifting, no friends, and an inability to keep
a job, and these symptoms are not identified by the clinical
evidence on file as attributable to the veteran's PTSD at any time.
While the Board may not opine as to what percentage of the GAF
scores reported are solely attributable to service-connected PTSD,
it is abundantly clear that at least some percentage of those GAF
scores are not attributable to PTSD. A continuous 50 percent
evaluation based upon "considerable" symptoms solely due to PTSD
thus appears generous under the circumstances.

While the veteran was awarded a single GAF score of 30 in the
September 1998 psychological assessment, that assessment included
a finding of an acute major depressive episode which was an
isolated incident which had never been reported earlier or
subsequent to that time. While the DSM-IV shows that symptoms of

- 25 -

depression clearly coexist with recognized symptoms of PTSD, the
veteran was actually admitted to a VA medical center at that time
for yet another episode of acute alcohol abuse which appears to
have been the principal causal factor for this major depressive
episode. Records of that admission do not document any acute
exacerbation PTSD symptoms. The DSM-IV GAF scale accords symptoms
for a score of 30 as including delusions or hallucinations or
serious impairment in communication or judgment in an individual
who is sometimes incoherent or acts grossly inappropriately or is
preoccupied with suicidal ideation, factors which are not
clinically associated with the veteran's PTSD at any time,
including during this particular admission. The veteran's GAF was
again 45 three months later in December 1998. Accordingly, the
Board cannot conclude that an evaluation in excess of 50 percent is
warranted (under either criteria) for a "staged rating" solely for
service-connected PTSD as a result of this isolated GAF of 30 in
September 1998 reflective of a major depressive episode principally
related to nonservice- connected alcohol dependence.

Clearly, the veteran's principal psychiatric impairment, as well
documented by the substantial clinical records on file, is alcohol
dependence. The veteran is shown to have had some 14 or more
admissions principally for alcohol treatment since approximately
1980 and while more recent admissions do note an ongoing diagnosis
of PTSD, the most recent December 1998 to January 1999 admission
only recorded that the veteran had a "history of" PTSD. On the
other hand, the veteran has only one documented VA admission
specifically for treatment of PTSD in December 1996. The records of
that admission shows that the veteran was sober and did quite well
in the program. Treatment records during that admission show that
the veteran interacted and participated well in group, and other
therapy and interacted well with other veterans and with the public
at large during various outings. During that admission, records
showed that speech was relevant, coherent and logical, mood was
only slightly depressed, affect was appropriate but constricted,
there were no hallucinations or delusions, the veteran was fully
oriented and his recent and remote memory were intact.

- 26 -

In consideration of all of this evidence the Board cannot conclude
that the veteran is or has been more than considerably impaired by
PTSD at any time during the pendency of this appeal in accordance
with the older and now superseded criteria. No clinical evidence on
file shows that the veteran's PTSD is productive of more than
considerable impairment. The PTSD is not shown to closely
approximates the criteria necessary to characterize PTSD as
offering severe impairment. After the adoption of the new criteria
for evaluation of PTSD in November 1996, the Board does not find
that there is evidence showing circumstantial, circumlocutory, or
stereotyped speech. The veteran is not shown to have panic attacks
more than once per week. The veteran is not shown to have
difficulty in understanding complex commands. The veteran is not
shown to have impaired judgment or impaired abstract thinking or
disturbances of motivation and mood. While some impairment of
memory has been demonstrated, such findings have been attributed to
an organic brain problem which is nowhere clinically attributed to
PTSD and which is certainly much more likely attributable to a
serious and long-term problem with alcohol abuse. However, even
assuming that memory problems are solely attributed to PTSD, those
problems have been generally noted as slight and, in any event, the
clinical evidence clearly reveals that the veteran fails to meet
most of the current criteria for his currently assigned 50 percent
evaluation.

He similarly fails to meet most of the current criteria for a 70
percent evaluation, including suicidal ideation, obsessional
rituals which interfere with routine activities, speech
intermittently illogical, obscure, or irrelevant, near continuous
panic or depression, impaired impulse control, spatial
disorientation, and/or neglect of personal appearance and hygiene.
Finally, there is no clinical statement on file indicating that the
veteran is precluded from work solely by reason of PTSD. Numerous
clinical histories on file show that the veteran maintained
employment after service for many years and clearly document that
his last employment was terminated directly as a result of alcohol
abuse.

Accordingly, for these reasons and bases, the Board finds that a
clear preponderance of the evidence of record is against an
evaluation in excess of 50 percent from May through November 1996
based upon the now superseded criteria and is against an

- 27 -

evaluation in excess of 50 percent based upon both the old
superseded and more newly adopted criteria from November 1996
through present.

ORDER

Entitlement to service connection for bilateral hearing loss is
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for scars from shell fragment
wounds to the face and arm is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD is
denied.

Gary L. Gick
Member, Board of Veterans' Appeals

- 28 -



